Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/26/21 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment, remarks, and terminal disclaimer filed 8/26/21 have been entered.

2.   Claims 3-6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1, 2, 7, 8, and newly added Claims 18 and 19 are under examination.

3.   Applicant is reminded that the elected species of autoimmune disease is systemic lupus erythematosus (SLE).

4.   Claim 18 is objected to, “Ptyriasis” is improperly capitalized.

5.   In view of Applicant’s terminal disclaimer and amendments all previous rejections have been withdrawn.  New rejections follow.  Applicant’s arguments have been addressed in the new rejections.

6. The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly  pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.   Claims 1, 2, 7, 8, and newly added Claims 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Specifically, it is unclear precisely what is encompassed by the term “inhibitor of activity or formation of a PP1/GADD34 complex” because the definition disclosed in the specification is unintelligible:
“As used herein, the term “GADD34” for “DNA damage-inducible protein 34” or MyD116 denotes a protein inhibitor 1 (I-1) interacting protein that associates with the C
terminus of human I-1.”
Accordingly the claims are considered to be vague and indefinite and the metes and bounds thereof cannot be determined.

8. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.   Claims 1, 2, 7, 8, and newly added Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the “inhibitor of activity or formation of a PP1/GADD34 complex” employed in the claimed method, except for salubrinal, tautomycin or calyculin A.

Under Vas-Cath, Inc. v. Mahurkar, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement’ make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass the use of an indeterminately large genus of “inhibitors of activity or formation of a PP1/GADD34 complex”.  Indeed, note that the inhibitors include countless fragments of GADD34 (none of which are disclosed), thus, the size of the genus cannot even be estimated.

It is also noted that the term “inhibitor of activity or formation of a PP1/GADD34 complex” is defined in the specification unintelligibly:
“As used herein, the term “GADD34” for “DNA damage-inducible protein 34” or MyD116 denotes a protein inhibitor 1 (I-1) interacting protein that associates with the C
terminus of human I-1.”

The specification does however, disclose that salubrinal, tautomycin or calyculin A are “inhibitors of activity or formation of a PP1/GADD34 complex”.

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). 

Given the broadly claimed genus of inhibitors, and in the absence of sufficient disclosure of relevant identifying structural characteristics for said inhibitors comprising the claimed functional limitations, the patentee must establish:
“a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):

“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
see AbbVie, 759 F.3d at 1297. Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the “inhibitors of activity or formation of a PP1/GADD34 complex” to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). That is, while the inhibitors  of the claims might exist, mere instruction as to their use does not provide and adequate written description thereof.

Thus, in view of the above-mentioned, scientific fact and case law, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of “inhibitors of activity or formation of a PP1/GADD34 complex” recited in the claims, except for salubrinal, tautomycin or calyculin A.  See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

10.  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.  Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boyce (2005, of record) in view of Todd et al. (2008), and Hirabayashi et al. (2007, of record).

Boyce et al. teach the administration of salubrinal for the treatment of a wide variety of ER stress–involved diseases including autoimmune diseases such as diabetes (see particularly page 935, column 1).  The reference further teaches that said mechanism functions through the inhibition of 

Todd et al. teach that ER stress is involved in autoimmune disease in general (see particularly, page 669, column 2)

The teachings of the references differ from the claimed invention only in that it does not teach the administration of salubrinal for the treatment of SLE.

Hirabayashi et al. teach that ER stress induces pathological anti-dsDNA antibodies in SLE patients (see the entire document, in particular, Figure 1).

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat SLE through the administration of salubrinal given the combined teachings of Boyce et al., that the administration of salubrinal could be employed for the treatment of a wide range of ER stress-involved diseases, and Todd et al., that ER stress is involved in autoimmune disease in general , and Hirabayashi et al., that SLE is one such ER stress-involved disease.  

12.  Claims 1, 2, 7, 8, and newly added Claim 19 are rejected under 35 U.S.C. 103(a) each as being unpatentable over Boyce (2005, of record) in view of Todd et al. (2008), and Hirabayashi et al. (2007, of record), as applied to Claim 18, above, in further view of Krysko and Vandenabeele (2008).

Boyce et al., Todd et al., and Hirabayashi et al. have been discussed above.

The teachings of the references differ from the claimed invention only in that they do not teach that tautomycin and calyculin A are salubrinal equivalents.

Krysko and Vandenabeele teach that tautomycin and calyculin A are inhibitors of PP1/GADD34 and that salubrinal is an inhibitor of the PP1/GADD34 complex (see particularly, page 36, column 2).

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute tautomycin or calyculin A for salubrinal in the method of the combined references given the teaching that the three inhibitors are equivalents in the inhibition of PP!/GADD34.  The substitution of calyculin A or tautomycin for salubrinal in the method of the combined references would have been obvious given that the substitution of known equivalents, in this case PP1/GADD34 inhibitors, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 11/29/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/
Primary Examiner, Art Unit 1644